8 N.Y.3d 876 (2007)
MALANKARA ARCHDIOCESE OF SYRIAN ORTHODOX CHURCH IN NORTH AMERICA et al., Respondents,
v.
MATHEW THOMAS et al., Appellants.
BOARD OF DIRECTORS OF ST. MARY'S MALANKARA SYRIAN ORTHODOX CHURCH OF ROCKLAND et al., Nonparty Appellants.
Court of Appeals of the State of New York.
Submitted January 16, 2007.
Decided February 22, 2007.
Motion to dismiss appeal granted and appeal dismissed, with $400 costs and one $100 costs of motion, upon the ground that that part of the Appellate Division order that affirmed the denial of the motion to intervene does not finally determine the action within the meaning of the Constitution, and that as to the remainder of the Appellate Division order, no substantial constitutional question is directly involved.